Citation Nr: 1817534	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army on active duty from March 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not related to his active duty service.


CONCLUSION OF LAW

The service-connection criteria for tinnitus have been met 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection because his current tinnitus is the result of in-service noise exposure.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is a chronic condition for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to testify as to ringing in the ears in service and that he experienced such ringing ever since service "because ringing in the ears is capable of lay observation").

Here, the evidence indicates that the Veteran has a current disability.  Specifically, in an April 2012 VA audiological examination, the Veteran reported constant low-pitched tinnitus.  Thus, the Board finds that the first element of service connection is established.  See Shedden, supra.

Second, the evidence of record indicates in-service noise exposure.  In October 2010, the Veteran provided a competent and credible statement that he worked as a helicopter pilot in the Army and then while serving in the National Guard from February 1967 to December 1983.  His DD-214 supports this lay statement, reflecting that he worked as a rotary wing pilot.  The Board finds there was exposure to hazardous noise during service, giving due consideration to the places, types, and circumstances of the Veteran's service as shown by his service records and all medical and lay evidence.  See 38 U.S.C. § 1154(a).  Thus, the Board finds that the second element of service connection is established.

As to nexus, the evidence is conflicting.  The Veteran stated that his auditory problems began from exposure to helicopter noise.  Further, at the April 2012 VA examination that he had experienced intermittent tinnitus that began 30 to 40 years prior.  The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  

In contrast, the April 2012 VA examiner opined that the Veteran's tinnitus is less likely than not related to service.  The basis for the examiner's opinion was that there was no medical evidence of hearing loss or tinnitus in the Veteran's records, and the Veteran had normal hearing in his 1970 exit examination and during annual flight physicals for the National Guard between 1973 and 1983.  However, the examiner did not address the Veteran's credible reports of ringing in his ears since active service in Germany. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of medical documentation in service does not by itself render lay evidence not credible).  For this reason, the Board accords little probative value to the April 2012 VA examination.

In sum, based on the entire record, the Board finds the evidence to be relative equipoise in showing that the Veteran's tinnitus is related to his conceded in-service noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


